Title: To John Adams from Charles Lee, 27 October 1797
From: Lee, Charles
To: Adams, John



Dear Sir
Alexandria 27th. october 1797

Yesterday I had the honor to receive your letter of the 15th.
Supposing the cold of winter in the climate at Philadelphia to be an antidote to the Yellow Fever as the experience of 1793 seems to warrant, I am of opinion that Congress may hold its next session at Philadelphia without danger to the health or lives of the members. But if at this time it may be too hazardous yet a proclamation for changing the place of Session may be deferred with propriety till eight days before the time appointed by law, when it may perhaps be better ascertained whether the Legislators may safely meet there.
By the next mail I will endeavour to comply with the other part of your commands.
With the most perfect respect I remain / your most obedient humble Servant

Charles Lee